PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
SPLUNK INC.
Application No. 17/443,855
Filed: 28 Jul 2021
For: MONITORING A STALE DATA QUEUE FOR DELETION EVENTS
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.78(c) & (e), filed June 29, 2022  to accept an unintentionally delayed claim under 35 U.S.C. 119(e) and 120 for the benefit of priority to the prior-filed provisional and nonprovisional applications listed in the concurrently-filed Application Data Sheet (ADS).
 
The petition is DISMISSED.

A petition for acceptance of a claim for late priority under 37 CFR 1.78(c) and 1.78(e) is only applicable to those applications filed on or after November 29, 2000 and after the expiration of the period specified in 37 CFR 1.78(a)(4) and 1.78(d)(3).  In addition, the petition under 37 CFR 1.78(c) and 1.78(e) must be accompanied by:  


(1) 	the reference required by 35 U.S.C. 120 and 119(e) and 37 CFR 1.78(d)(2) and 1.78(a)(3) of the prior-filed application, which must be filed in an Application Data Sheet, unless previously submitted;

(2) 	the petition fee set forth in § 1.17(m); and

(3)  	a statement that the entire delay between the date the claim was due under 37 CFR 1.78(d)(3) and 1.78(a)(4) and the date the claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

Further, the nonprovisional application claiming the benefit of the prior-filed provisional application must have been filed within twelve months of the filing date of the prior-filed provisional application. 

The petition lacks items (1).

The ADS filed June 29, 2022 is insufficient in that the benefit claims are not listed in reverse chronological order. 

Consistent with 35 U.S.C. 119(e), 35 U.S.C. 120, and 37 CFR 1.78, the Manual of Patent
Examining Procedure (MPEP) provides additional guidance on how to claim the benefit of
multiple prior-filed applications. MPEP § 211.01(b)(II) states, in part:


The reference to the prior applications must identify all of the prior applications and indicate the relationship (i.e., continuation, divisional, or continuation-in-part) between each nonprovisional application in order to establish copendency throughout the entire chain of prior applications. Appropriate references must be made in each intermediate application in the chain of prior applications.

On March 18, 2003, the USPTO Published a notice in the Official Gazette at 1268 OG 89 which states, in pertinent part:

Claiming the Benefit of a Prior-Filed Application under 35 U.S.C. 119(e), 120, 121, and 365(c)

	. . . . 

[I]f the benefit of more than one nonprovisional parent application is claimed, the relationship must include an identification of each nonprovisional application as a continuation, divisional, or continuation-in-part application of the immediate prior nonprovisional application for which a benefit is claimed in order to establish co-pendency throughout the entire chain of prior-filed parent nonprovisional applications. For example, the following two statements are improper: “This application claims the benefit of Application Nos. C, B, and A.” and “This application is a continuing application of Application Nos. C, B, and A.” On the other hand, the following statement is proper and acceptable: “This application is a continuation of Application No. C, filed - , which is a continuation of Application No. B, filed -  , which is a continuation of Application No. A, filed - .”

The corrected ADS includes, inter alia, corrects the first three benefit claims as follows:

Application No. 17/443,855 is a continuation of Application No. 16/539,981.
Application No. 16/539,981 is a continuation of Application No. 15/799,720
Application No. 14/699,996 is a continuation-in-part of Application No. 14/217,454.

The benefit claims are not in reverse chronological order with regard to the third benefit claim as corrected, as there is no chain of continuity between the subject application and Application No. 14/669,996.

A corrected ADS listing the benefit claims in reverse chronological order must be filed with a renewed petition if reconsideration is desired. 

The petition was submitted with a payment of $140. Petitioner asserts that the petition fee is $2,000 and authorizes the Office to charge any fee due with the petition to counsel’s deposit account. The fee due under 37 CFR 1.17(m) for an undiscounted entity is $2,100, not $2,000. The balance due of $1,960 to complete the $2,100 petition fee has been charged to counsel’s deposit account. 

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1  

Any questions concerning this matter may be directed to the undersigned at (571) 272-3231.  

/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        



    
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)